Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US Patent No. 3,283,960).
Re. claim 12, Williams discloses a fluid container, comprising: a body (7) comprising at least one wall that defines a reservoir for storing fluid therein (disclosed throughout for containing pressurized fluid containers; see col. 1, lines 8-10); an output port (11) in fluid communication with the reservoir (see Figure 1); and a dispensing mechanism (12) associated with the output port (see Figure 1), the dispensing mechanism being selectively operable between a closed position and an opened position (valves inherently having open and closed positions), wherein: a first frangible area (22) is disposed on the body on a same side of the reservoir as the output port (see Figure 1).  
Re. claim 16, Williams further discloses a fluid container wherein the first frangible area (22) comprises a foil material (see col. 2, lines 20-21).
Re. claim 17, Williams further discloses a fluid container wherein the first frangible area comprises a material that is irreparable damaged upon being punctured (inherently disclosed, as the area is a metal foil).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 12 and further in view of Cain (US Patent No. 5,862,532).
Re. claim 13, while Williams discloses the output port extending from the same wall as the first frangible area, Williams does not explicitly recite the output port extending from a lower wall of the body, and the first frangible area being disposed on the lower wall and laterally offset from the output port.
Cain, however, teaches that it is old and well known in the art of aerosol containers to locate the nozzle of a bottom of an aerosol container for use in spraying downwards (see Figure 1 and claim 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Williams by locating the output port (11), nozzle (12) and first frangible area (22) together to the lower wall of the container to .
	
	
Claim 2, 4-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt et al. (US Patent Publication No. 2010/0163580) in view of Wade et al. (US Patent No. 6,073,812).
Re. claims 2, 4 and 9 Ophardt discloses a fluid container, comprising: a body (12) comprising at least one wall that defines a reservoir for storing fluid therein (disclosed throughout); an output port (20) in fluid communication with the reservoir (see Figure 2); and a dispensing mechanism (shown generally as 22) associated with the output port, the dispensing mechanism being selectively operable between a closed position and an opened position(the dispensing mechanism having at least a one-way inlet valve that opens and closes).
Ophardt, however, does not explicitly recite a first frangible area is disposed on the body on a diametrically opposite side of the reservoir to the output port. 
Wade teaches that it is old and well known in the art of fluid containers to include a first frangible area (38), comprised of a foil material (a film comprised of aluminum, see col. 6, lines 18-19) is disposed on the body on a diametrically opposite side of the reservoir to an output port (see Figure 2) and irreparably damaged upon being punctured (inherently irreparable as the frangible area is comprised of a foil material).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ophardt by including the frangible area as 
Re. claim 5, Ophardt further discloses a fluid container wherein the output port comprises a neck portion and a collar member (the member closest to 84, see Figure 2), and the dispensing mechanism comprises a flow pump (disclosed throughout) that is releasably secured to the neck portion by the collar member (see Figure 2).  
Re. claim 7, Ophardt further discloses a fluid container wherein the flow pump comprises a biasing member (34) to bias the flow pump into the closed (rest) position.
Re. claim 8, Ophardt further discloses a dispensing mechanism comprising a biasing member (34) to bias the dispensing mechanism into the closed (rest) position.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt et al. (US Patent Publication No. 2010/0163580) in view of Wade et al. (US Patent No. 6,073,812) and Ho (US Patent Publication No. 2013/0112714).
Re. claims 7-8, should the pump of Ophardt be found not to have a biasing means, Ho teaches that it is old and well known in the art of dispensers to provide a flow pump (dispensing mechanism) comprising a biasing member (44) to bias the flow pump into the closed position.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ophardt to locate the biasing member inside the flow pump (dispensing mechanism) to make the dispensing mechanism more .
	
	
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt and Wade as applied to claim 2 above, and further in view of Pelfrey (US Patent Publication No. 2016/0213203).
Re. claim 5, should the output port of Ophardt be found not to comprise a collar member, Pelfrey teaches that it is old and well known in the art of dispensers to provide an output port comprises a neck portion (generally shown as 314) and a collar member (the member closest to 316), and the dispensing mechanism comprises a flow pump (304) that is releasably secured to the neck portion by the collar member (see Figure 3 and paragraph 0039).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ophardt to utilize a separate collar to releasably secure the pump to the neck portion of the collar as taught by Pelfrey to allow the pump to be replaceable without needing to replace the threaded neck, reducing the cost of the replacement parts and since it has been held that constructing a formerly integral structure in various elements involves only routing skill in the art.  See MPEP 2144.04(V)(C)
Re. claim 6, Ophardt does not explicitly recite a collar with a protruding flange.
In making the combination of claim 6 above, Pelfrey further teaches that it is old and well known in the art of dispensers to provide a collar with flange (shown generally as 317 in Figure 3).

Re. claim 7, Ophardt further discloses a fluid container wherein the flow pump comprises a biasing member (34) to bias the flow pump into the closed (rest) position.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt et al., Wade et al., and Pelfrey as applied to claim 5 and further in view of Ho (US Patent Publication No. 2013/0112714).
Re. claims 7, should the pump of Ophardt be found not to have a biasing means, Ho teaches that it is old and well known in the art of dispensers to provide a flow pump  comprising a biasing member (44) to bias the flow pump into the closed position.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ophardt to locate the biasing member inside the flow pump (dispensing mechanism) to make the dispensing mechanism more compact and more attractive and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 10,688,507 (‘507 patent) in view of Wade et al. (US Patent No. 6,073,812).
Re. claims 2, and 4, claims 5-6 disclose all of limitations of claims 2 and 4, however, do not explicitly recite the first frangible area being disposed on the body on a diametrically opposite side of the reservoir relative to the output port.
Wade teaches that it is old and well known in the art of fluid containers to include a first frangible area (38), comprised of a foil material (a film comprised of aluminum, see col. 6, lines 18-19) being disposed on the body on a diametrically opposite side of the reservoir to an output port (see Figure 2) and irreparably damaged upon being punctured (inherently irreparable as the frangible area is comprised of a foil material).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the 507 patent by including the frangible area as taught by Wade to provide a seal to the container for storage and transport resistant to the contents of the container and that can be broken at the time of use to create a vent so as to allow air to enter the container and displace dispensed fluid therein (see col. 6, lines 7-25) and to provide better claim scope protection.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 10,688,507 in view of Wade et al. as applied to claim 2 and further in view of Ho et al. (US Patent Publication No. 2010/0163580).
Re. claim 8, the claims of the ‘507 patent do not explicitly recite the dispensing mechanism having a biasing member to bias the dispensing mechanism closed. 
Ho teaches that it is old and well known in the art of dispensers to provide a flow pump (dispensing mechanism) comprising a biasing member (44) to bias the flow pump into the closed position.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims the ‘507 patent to include the biasing mechanism to ensure the dispenser doesn’t remain open and free flowing and further to provide greater claim scope protection.


Allowable Subject Matter
Claims 3, 10-11, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-21 are allowed.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ho (US Patent Publication No. 2013/0112714) is analogous because it discloses a liquid dispenser with a container provided with an outlet and dispenser on a first end and an inlet on an opposite end. 
Chaucer (US Patent No. 3,181,737) is analogous because it discloses a first fluid container comprising a body comprising at least one wall  that defines a reservoir for storing fluid therein; an output port in fluid communication with the reservoir of the second fluid container; and a dispensing mechanism associated with the output port of the second fluid container, the dispensing mechanism being selectively operable between a closed position and an opened position and an input port on opposite side of the container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754